—In an action to recover damages for medical malpractice, the plaintiff appeals from so much of an order of the Supreme Court, Queens County (Weiss, J.), dated March 28, 2000, as granted those branches of the separate motions of the defendants Yolanda Larys and Health Center Family Medical Office which were for summary judgment dismissing the complaint insofar as asserted against them to the extent that they are based upon incidents occurring on August 22, 1994, and November 14, 1994, and the defendant Yolanda Larys cross-appeals from so much of the same order as denied those branches of her motion which were for summary judgment dismissing so much of the complaint insofar as asserted against her as was based on visits other than those of August 22, 1994, and November 14, 1994.
Ordered that the order is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
Partial summary judgment was properly granted to the defendant Yolanda Larys and her employer, the defendant Health Center Family Medical Office (hereinafter Health Center), with respect to the plaintiffs claims which are based upon her decedent’s consultations with Dr. Larys on August 22, 1994, and November 14, 1994. The Statute of Limitations expired with respect to those claims before the commencement of the action, and the continuous treatment doctrine is inapplicable since the record shows that the treatment rendered to the plaintiffs decedent during those visits was unrelated to the condition or complaint which gave rise to this lawsuit (see, Nykorchuck v Henriques, 78 NY2d 255; Charalambakis v City of New York, 46 NY2d 785, 787; Davis v City of New York, 38 NY2d 257; Borgia v City of New York, 12 NY2d 151).
The balance of the motion of Dr. Larys was properly denied (see, Walker v Mount Vernon Hosp., 272 AD2d 468). Krausman, J. P., S. Miller, McGinity and Schmidt, JJ., concur.